UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152760 (1933 Act) United Development Funding IV (Exact Name of Registrant as Specified in Its Charter) Maryland 26-2775282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 100, Grapevine, Texas 76051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the Registrant’s shares of beneficial interest, par value $0.01 per share, as of the close of business on May 14, 2010 was 1,041,878. UNITED DEVELOPMENT FUNDING IV FORM 10-Q Quarter Ended March 31, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Statements of Operations for the three months ended March 31, 2010 and 2009 (Unaudited) 4 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4T. Controls and Procedures. 27 PART II OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 29 Item 4. [Removed and Reserved] 29 Item 5. Other Information. 29 Item 6. Exhibits. 29 Signatures. 30 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING IV BALANCE SHEETS March 31, 2010 December 31, 2009 Assets (unaudited) (audited) Cash and cash equivalents $ $ Restricted cash Accrued interest receivable - Accrued interest receivable – related party Loan participation interest – related party Notes receivable - Notes receivable – related party - Deferred offering costs Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Accrued liabilities $ $ Accrued liabilities – related party Distributions payable Escrow payable Note payable - Total liabilities Commitments and contingencies Shareholders’ equity: Shares of beneficial interest; $0.01 par value; 400,000,000 shares authorized; 746,095 and 119,729 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to financial statements (unaudited). 3 UNITED DEVELOPMENT FUNDING IV STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues: Interest income – related party $ $
